10 N.Y.3d 889 (2008)
891 N.E.2d 719
861 N.Y.S.2d 603
LINDA ROBERTS et al., Appellants,
v.
BOYS AND GIRLS REPUBLIC, INC., et al., Respondents, and
FRANK ALAMEDA et al., Defendants.
Court of Appeals of the State of New York.
Decided June 5, 2008.
Gregory J. Cannata & Associates, New York City (Gregory J. Cannata of counsel), for appellants.
Lester Schwab Katz & Dwyer, LLP, New York City (Harry Steinberg of counsel), for respondents.
*890 Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
While at a ballpark, plaintiff sustained injuries when a baseball player in an off-field on-deck batting circle struck her with a bat. Because plaintiff concededly observed batting equipment and players swinging bats in the area where the accident occurred, the Appellate Division correctly held that she had assumed the risk of her injuries, and properly affirmed the Supreme Court order dismissing the complaint (see Morgan v State of New York, 90 NY2d 471 [1997]; see also Trevett v City of Little Falls, 6 NY3d 884 [2006]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.